                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


HARVEY WILLIAM HUGUNIN
                                                     Case No. 1:19-CV-480-BLW
               Plaintiff,
                                                     MEMORANDUM DECISION
        v.                                           AND ORDER


STATE OF IDAHO; RODEWAY INN;
CHOICE HOTELS; GLACIER BANCORP
INC.; MOUTAIN WEST BANK, DIVISION
OF GLACIER BANK,

               Defendants.



                                    INTRODUCTION

        The Court has before it plaintiff’s application to proceed without payment of fees.

For the reasons explained below, the Court will deny the application and dismiss this

case.

                                        ANALYSIS

        The Court is required to screen complaints brought by litigants who seek in forma

pauperis status. See 28 U.S.C. § 1915(e)(2). Plaintiff’s Complaint, or a portion thereof,

will be dismissed if it: (1) is frivolous or malicious; (2) fails to state a claim upon which

relief can be granted; or (3) seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2)(B)(i-iii). To state a claim upon which relief can


Memorandum Decision & Order - 1
be granted, plaintiff’s Complaint must include facts sufficient to show a plausible claim

for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). During this initial

review, courts generally construe pro se pleadings liberally, giving pro se plaintiffs the

benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

Additionally, if amending the complaint would remedy the deficiencies, plaintiffs should

be notified and provided an opportunity to amend. See Jackson v. Carey, 353 F.3d 750,

758 (9th Cir. 2003).

       In this case, plaintiff complains that he was overcharged by the Rodeway Inn and

that $350 disappeared from his bank account at Mountain West Bank. He alleges that

Rodeway Inn stole his money and that Mountain West Bank and Glacier Bank failed to

investigate the theft. He also alleges that the Idaho Supreme Court Justices failed to

investigate his claims, and so he has included the State of Idaho as a defendant for failing

to investigate his theft charge.

       Plaintiff claims jurisdiction based on federal jurisdiction but cites criminal statutes

that are not applicable here. He does cite 42 U.S.C. § 1983 in his claim against the State

of Idaho but that claim is frivolous because it alleges that the court failed to investigate

his claim of theft. If the case is instead based on diversity it fails to satisfy the

amount-in-controversy requirement. Because there is no conceivable basis for federal

jurisdiction, the lawsuit is frivolous and no purpose would be served by allowing

amendment of the complaint. The Court will therefore order the matter be dismissed.




Memorandum Decision & Order - 2
                                     ORDER

      In accordance with the Memorandum Decision set forth above,

      NOW THEREFORE IT IS HEREBY ORDERED, that that this action be

DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(i-iii), without

leave to amend.

      IT IS FURTHER ORDERED, that the Petition to Proceed in Forma Pauperis

(docket no. 1) is DENIED.

      IT IS FURTHER ORDERED, that the Clerk close this case.



                                            DATED: March 3, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




Memorandum Decision & Order - 3
